Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in this office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 23, 2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wesley, Sr. et al. (U.S. Patent Pub. No. 2009/0100165).

claims 1, 9, and 16, Wesley, Sr. et al. teaches a system for interactive tracking and mapping flow of resources, the system comprising: at least one transitory storage device (fig. 1, ref. num 26); and at least one processing device coupled to the at least one non-transitory storage device (fig. 1, ref. num 14), wherein the at least one processing device is configured to: receive data from at least one external computing system (fig. 1, ref. num 36/38 and paragraph 0072); categorize the data received from the at least one external computing system (paragraph 0164); transfer the data to a first internal computing system (paragraph 0072); identify initiation of transfer of the data from the first internal computing system to at least one other internal computing system (paragraph 0132); identify completion of the transfer of the data from the first internal computing system to at least one other internal computing system (paragraph 0204, 0226, 0237); create an interactive map associated with the transfer of the data from the at least one external computing system to the at least one internal computing system, wherein the interactive map comprises one or more hop levels associated with the transfer of the data (paragraph 0084 and 0193); receive a query from one or more internal computing systems, wherein the query is associated with lineage of the data (paragraph 0196 and 0226); and transmit control signals to cause the one or more internal computing systems to display the interactive map associated with the data (fig. 16-20 and paragraph 0193).

Regarding claims 2, 10, and 17, Wesley, Sr. et al. teaches wherein the at least one processing device is further configured to: identify transformation of the data by the at least one internal computing system; and in response to identifying that the data is transformed, modify the interactive map to include the transformation of the data (paragraph 0256).

Regarding claims 3, 11, and 18, Wesley, Sr. et al. teaches wherein in response to identifying the initiation of the transfer of the data, the at least one processing device is further configured to: identify 

Regarding claims 4 and 12, Wesley, Sr. et al. teaches wherein the one or more risk mitigation steps comprise automatically transfer and install a security patch on the at least one other internal computing system (paragraph 0118).

Regarding claims 5, Wesley, Sr. et al. teaches wherein the one or more risk mitigation steps comprise prompting at least one user of the at least one other internal computing system to update the one or more security measures associated with the at least one other internal computing system (paragraph 0227).

Regarding claims 6 and 13, Wesley, Sr. et al. teaches wherein the one or more risk mitigation steps comprise: performing risk analysis associated with the transfer of the data; calculating risk factor associated with the transfer of the data based on the analysis; and transmitting an alert to a first user of the first internal computing system (paragraph 0267).

Regarding claims 7, 14, and 19, Wesley, Sr. et al. teaches wherein in response to identifying the initiation of the transfer of the data, the at least one processing device is further configured to: identify at least one user associated with the at least one other internal computing system; and determine that 
Regarding claims 8, 15, and 20, Wesley, Sr. et al. teaches wherein the interactive map further comprises at least one of: information associated with the at least one internal computing system, the first internal computing system, and the at least one external computing system associated with the transfer of the data; user information associated with one or more users that are associated with the at least one internal computing system, the first internal computing system, and the at least one external computing system associated with the transfer of the data; one or more consents associated with the data, where the one or more consents are provided by a creator of the data; retention period associated with the data, wherein the retention period is provided by the creator of the data; and category of risk associated with the data based on the categorization of the data (paragraph 0164).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRANDON S HOFFMAN/Primary Examiner, Art Unit 2433